        Case 6:19-cv-00557-ADA-JCM Document 27 Filed 04/06/20 Page 1 of 5


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

FELIX FRAZIER                               §
                                            §
V.                                          §          CASE NO. 6:19-CV-557-ADA-JCM
                                            §
U.S. XPRESS, INC.; U.S. XPRESS              §
ENTERPRISES, INC. and KERNEL                §
LLOYD REID                                  §


         DEFENDANT KERNEL LLOYD REID’S FIRST AMENDED ANSWER


TO THE HONORABLE UNITED STATES DISTRICT JUDGE OF SAID COURT:

       COMES NOW KERNEL LLOYD REID, one of the Defendants, in the above

numbered and entitled cause, and files this First Amended Answer and would respectfully show

the following:

                                                1.1.

       Defendant admits that Plaintiff is an individual residing in Texas.

                                                1.2.

       Defendant admits that Kernel Lloyd Reid is an individual residing in Florida.

                                                1.3.

       Defendant lacks knowledge or information sufficient to form a belief as to the truth of

these allegations.

                                                1.4.

       Defendant denies the factual accuracy of a collective reference to multiple Defendants,

and admits that U.S. Xpress, Inc. is a motor carrier whose DOT number is 303024, that it




                                                 1
         Case 6:19-cv-00557-ADA-JCM Document 27 Filed 04/06/20 Page 2 of 5


regularly conducts business on interstate highways, including those in Texas, and that there are

FMCSA regulations that apply to its business.

                                                 1.5.

        Defendant denies that he was an employee of U.S. Xpress, Inc. or U.S. Xpress

Enterprises, Inc. on the date of the accident made the basis of this suit.

                                                 1.6.

        Defendant admits he operated the tractor/trailer on September 27, 2017 and denies he

“reported to the authorities” anything to the contrary.

                                                 2.1.

        Defendant does not dispute that this Court has subject matter jurisdiction over this case.

                                                 2.2.

        Defendant admits that the wreck made the basis of this lawsuit occurred in Waco, Texas.

                                                 2.3.

        Defendant does not dispute that the court has personal jurisdiction over Defendant in this

case.

                                                 2.4.

        Defendant does not dispute that venue is proper in the U.S. District Court for the Western

District of Texas.

                                                 2.5.

        Defendant is without knowledge as to U.S. Xpress Enterprises, Inc.’s service of process.

                                                 2.6.

        Defendant is without knowledge as to U.S. Xpress, Inc.’s service of process.




                                                  2
        Case 6:19-cv-00557-ADA-JCM Document 27 Filed 04/06/20 Page 3 of 5


                                               2.7.

       Defendant is voluntarily entering an appearance and responding to this Complaint.

                                                3.

       Defendant objects to the vague and misleading combination of entities contained in

Paragraphs 3.1-3.21 of Plaintiff’s Complaint.         Defendant lacks knowledge or information

sufficient to form a belief as to the truth of these allegations. Defendant admits he drove a

tractor/trailer on Interstate Highway 35 through Waco, Texas on September 27, 2017. Defendant

admits that he was driving behind a blue Suzuki in the middle lane. Defendant admits that the

blue Suzuki made a lane change to the right lane and then subsequently made an unsafe lane

change back to the middle lane. Defendant admits that he moved to avoid the blue Suzuki.

Defendant further objects to the provisions of Paragraphs 3.1-3.21 that are veiled discovery

requests, as such are improper to be included in pleading. Defendant, further, objects to and

denies the factual allegations that any person or entity “certified to the Federal Government” any

conduct or circumstances, as such is vague, misleading, and irrelevant to the issues of causation

for the accident or other facts at issue in this case. Subject to and in reliance upon these

objections, Defendant is without knowledge or information sufficient to form a belief as to the

remaining provisions of Paragraphs 3.1-3.21. Defendant further denies the remaining allegations

of Paragraphs 3.1-3.21 and relies on his constitutional right to require Plaintiff to carry his

burden of proof to prove same.

                                                4.

       Defendant denies that he was employed by any entity named in Plaintiff’s Complaint and

denies that any commercial motor vehicle operator is subject to any duty above reasonable care

required of all motorists, as will be submitted by the Court in the jury charge herein. Defendant



                                                3
        Case 6:19-cv-00557-ADA-JCM Document 27 Filed 04/06/20 Page 4 of 5


denies that he or U.S. Xpress, Inc. were negligent on the occasion in question and denies all

remaining factual and legal contentions set forth in Paragraphs 4.1-4.7.

       Defendant specifically denies that Plaintiff is entitled to relief relating to property damage

as Plaintiff signed a Property Damage Release releasing Defendant from all claims, demands or

causes of action, and damages for property damage resulting from the collision in question.

                                                 5.

                                  AFFIRMATIVE DEFENSES

       As required by applicable law and pleading them in the alternative to the extent necessary

or appropriate, Defendant pleads each of the following affirmative defenses:

       Plaintiff’s Complaint fails to state a claim upon which relief can be granted against

Defendant.

       Defendant pleads that the accident in question and Plaintiff’s alleged injuries and/or

damages were proximately caused by the acts, omissions, or conduct of a third party over whom

Defendant has no control; which may include, but is not limited to, an unknown Responsible

Third Party, including but not limited to John Doe, the unknown driver of the blue Suzuki

involved in the incident in question. Defendant pleads that John Doe committed criminal act(s)

including, but not limited to, making an unsafe lane change, failing to drive in a single lane, and

failing to maintain a proper lookout, which amounts to reckless driving at a minimum and

violates Section 545.401 of the Texas Transportation Code.

       Defendant is not liable for any of Plaintiff’s alleged injuries and/or damages because they

were not proximately caused by the negligence of Defendant nor any party to this suit and were,

hence, the result of an unavoidable accident.




                                                 4
          Case 6:19-cv-00557-ADA-JCM Document 27 Filed 04/06/20 Page 5 of 5


       Defendant is not liable for any of Plaintiff’s alleged injuries and/or damages because they

were proximately caused by a sudden emergency.

                                                 6.

       Defendant agrees with the request for a jury and hereby states his independent demand

for a jury. Defendant denies Plaintiff’s request for damages or other relief.



                                              Respectfully submitted,



                                              BY: ______________________________
                                              P. Clark Aspy
                                              Texas Bar No. 01394170
                                              aspy@namanhowell.com
                                              NAMAN, HOWELL, SMITH & LEE, PLLC
                                              8310 Capital of Texas Highway N., Suite 490
                                              Austin, Texas 78731
                                              (512) 479-0300
                                              FAX (512) 474-1901

                                              John Palmer
                                              Texas Bar No. 15430600
                                              Jacqueline P. Altman
                                              Texas Bar No. 24087010
                                              palmer@namanhowell.com
                                              jaltman@namanhowell.com
                                              NAMAN, HOWELL, SMITH & LEE, PLLC
                                              P. O. Box 1470
                                              Waco, Texas 76703-1470
                                              (254) 755-4100
                                              FAX (254) 754-6331

                                              ATTORNEYS FOR DEFENDANTS, U.S.
                                              XPRESS, INC.; U.S. XPRESS
                                              ENTERPRISES, INC. and KERNEL LLOYD REID




                                                 5
